Name: Commission Regulation (EEC) No 1480/84 of 29 May 1984 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 143/ 16 Official Journal of the European Communities 30 . 5 . 84 COMMISSION REGULATION (EEC) No 1480/84 of 29 May 1984 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 14 (8 ) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 886/84 (3), as last amended by Regulation (EEC) No 1 329/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 886/84 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 I1) OJ No L 90 , 1 . 4. 1984, p. 10 . (3 ) OJ No L 91 , 1 . 4 . 1984, p. 22. 4 , OJ No L 129, 15 . 5 . 1984, p. 21 . 30 . 5 . 84 Official Journal of the European Communities No L 143/ 17 ANNEX to the Commission Regulation of 29 May 1984 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 Ala) 0110 23,97 04.01 A I b) 0120 21,56 04.01 A II a ) 1 0130 21,56 04.01 A II a) 2 0140 26,06 04.01 A II b) 1 0150 20,35 04.01 A II b) 2 0160 24,85 04.01 B I 0200 49,08 04.01 B II 0300 103,81 04.01 B III 0400 160,44 04.02 A I 0500 19,59 04.02 A II a) 1 0620 111,08 04.02 A II a) 2 0720 1 59,09 04.02 A II a) 3 0820 161,51 04.02 A II a) 4 0920 225,42 04.02 A II b) 1 1020 103,83 04.02 A II b) 2 1120 151,84 04.02 A II b) 3 1220 1 54,26 04.02 A II b) 4 1320 218,17 04.02 A III a) 1 1420 26,59 04.02 A III a) 2 1520 35,90 04.02 A III b) 1 1620 103,81 04.02 A III b) 2 1720 1 60,44 04.02 B I a) 1820 36,27 04.02 B I b) 1 aa) 2220 per kg 1 ,0383 (4) 04.02 B I b) 1 bb) 2320 per kg 1,51 84 (4) 04.02 B I b) 1 cc) 2420 per kg 2,1817 (4) 04.02 B I b) 2 aa) 2520 per kg 1,0383 (*) 04.02 B I b) 2 bb) 2620 per kg 1,5184 04.02 B I b) 2 cc) 2720 per kg 2,1817 O 04.02 B II a) 2820 50,55 04.02 B II b ) I 2910 per kg 1,0381 (*) 04.02 B II b) 2 3010 per kg 1 ,6044 (5) 04.03 A 3110 188,75 04.03 B 3210 230,28 04.04 A 3300 206,32 (6) 04.04 B 3900 242,42 0 04.04 C 4000 1 57,69 (8) 04.04 D I a) 4410 162,03 0 04.04 D I b) 4510 1 62,76 O 04.04 D II 4610 259,48 04.04 E I a) 4710 242,42 04.04 E I b) 1 4800 196,08 H No L 143/ 18 Official Journal of the European Communities 30 . 5 . 84 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 1 75,62 (") 04.04 E I c) 1 5210 131,72 04,04 E I c) 2 5250 272,34 04.04 E II a) 5310 242,42 04.04 E II b) 5410 272,34 17.02 All 5500 40,31 H 21.07 F I 5600 40,31 23.07 B I a) 3 5700 80,29 23.07 B I a) 4 5800 104,17 23.07 B I b) 3 5900 96,87 23.07 B I c) 3 6000 78,24 23.07 B II 6100 104,17 30 . 5 . 84 Official Journal of the European Communities No L 143/ 19 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria . (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 22,72 ECU. (*) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 22,72 ECU. (6) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from. Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland . Q The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82 . (8) The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria . (9) The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. ( 10) The levy is limited to 12,09 ECU per 100 kg net weight :  for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i ) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel , Romania , Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel , Romania , Turkey, Cyprus or Yugoslavia,  55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria and for products listed under (r) of that Annex imported from Norway,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  12,09 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. (u) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( 13) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03 , 04.04 , 17.02 A and 21.07 F I.